Fox, J.

(Dissenting) : I regret that I am unable to agree with the opinion of the majority as to the proper construction of statute G. L. c. 272, §98, which is in issue in this report.
That section authorizes the recovery of a forfeiture or penalty for discriminating against a person in a place of public accommodation, resort or amusement. The evidence discloses that the defendant corporation, which is a business corporation, operated for profit a school for the teaching of ballroom dancing in the City of Boston, and the individual defendant was the manager thereof. The plaintiff was the winner of a contest conducted by the corporation through the medium of advertisements in the public press, and as such became entitled to certain free lessons at the defendant corporation’s school. Upon presenting himself at the defendant school to the defendant manager he was refused the lessons which had been promised because of the fact that he was colored.
G. L. c. 272, §98, refers to G. L. c. 272, §92Á., for the definition of a “place of public accommodation, resort or amusement.” The latter section provides that the quoted phrase, “shall be defined and shall be deemed to include any place whether licensed or unlicensed which is open to and accepts or solicits the patronage of the general public, and without limiting the generality of this definition, whether or not it be . . .”, and then are listed in clauses numbered (1) to (10), various kinds of public places including “(7) an auditorium, theatre, music hall, *87meeting place or hall, including the common halls of buildings; (8) a place of public amusement, recreation, sport, exercise or entertainment . . .”. Then follows a proviso which reads “provided, however, that no place shall be deemed to be a place of public accommodation, resort or amusement which is owned and operated by a club or institution whose products or facilities or services are available only to its members and their guests, nor by any religious, racial or denominational institution or organization, nor by any organization operated for charitable or educational purposes.”
The trial judge denied a request by the defendant for a ruling that the dancing school was not a place of public accommodation, resort or amusement because it was owned and operated by an organization operated for educational purposes, within the meaning of the provision of G. L. c. 272, §98A, quoted above, and entered a finding in favor of the plaintiff.
The narrow question presented in this report is whether a school for the teaching of ballroom dancing operated for profit by a business .corporation must be held to be “owned and operated by” an “organization operated for charitable or educational purposes” within the meaning of the quoted words as used in the proviso of G. L. c. 272, §g8A, quoted in full above.
It is established as a rule for the construction of statutes that the words, phrases and sentences of a statute are to be understood as used with due regard to the context *88and in that sense which best harmonizes with all other parts of the statute. Comm. of Corps. and Taxation v. Barker, 303 Mass. 606. It is also an established rule for the construction of statutes that the meaning of a word may be ascertained by reference to the effect and meaning of words associated with it in the statute. Meuhier's Case, 319 Mass. 421.
Further, it is established that a proviso in a statute should be given a strict though reasonable construction so as to take out of the enacting clause only those cases which are fairly within the terms of the proviso. Opinion of Justices, 254 Mass. 617. And, finally, the fundamental and cardinal rule of construction of statutes is to ascertain and give effect to the intention of the legislature as expressed in the statute, and that it is the duty of the court to carry out the intention and policy of the legislature. Lehan v. North Main Street Garage, 312 Mass. 638.
Reading the statute here involved in the light of the rules stated and the provision in G. L. c. 4, §7, clause Third, that in construing statutes, words and phrases shall be construed according to the common and approved use of the language, the language of the proviso contained in G. L. c. 272, §92A, cannot be construed as excepting a dancing school such as that operated by the defendant from the operation of the general provisions defining a place of public accommodation, resort or amusement, contained in that section.
Not only is the word “education” in the common and approved use of the language *89used as importing “a training for a calling or business or for activity and usefulness in life” Mount Herman Boys School v. Gill, 145 Mass. 139, but the use of the word “charitable” and the other words and phrases used in the proviso contained in G. L. c. 272, §92A, in association with the words “educational purposes” indicate a legislative intent to narrow the operation of the excepting proviso strictly to organizations operated for the purpose of furnishing instruction in fields which in the common use of the language are educational, if not, in fact, for the purpose of furnishing the type of instruction given by educational institutions operated for charitable purposes. The application of the ordinary .construction of the words “educational purposes” is also supported by the rule of construction referred to above that a proviso should be given a strict though liberal construction so as to take out of the enacting clause only those cases which are clearly within the terms of the proviso. Certainly the ordinary dance hall is a place of public accommodation, resort or amusement within the meaning of §pzA and there is no reason why its use for training in ballroom dancing should cause it to be treated differently, particularly since in common approved usage such training would not be considered “educational”. Finally, the provision in G. L. c. 272, §p8A that a place of public accommodation, resort or amusement within the meaning of the section shall be defined as and shall be deemed to include any place, whether licensed or unlicensed, “which is open to and *90accepts or solicits the patronage of the general public,” expresses a general legislative intent to prevent discrimination on account of religious sect, creed, class, race, color, denomination or nationality, in places for which the patronage of the general public is solicited, which should not be restricted by a broad construction of the language of the proviso, excepting certain institutions.
G. Bruce Robinson, of Boston for the Plaintiff.
Lester B. Snyder, of Boston for the Defendant.
While it is conceivable that it would be possible under a statute which called for a broad construction of the words “educational purposes” to hold that a school for furnishing training such as is here in issue would be one operated for an “educational purpose”, the statutory provisions here in issue, are as stated, to be construed strictly and so construed the defendant’s school is not within the exception to the general and comprehensive enacting clause of the statute.
In my opinion the rulings requested by the defendant which were denied were correctly refused and the trial judge’s ruling that the school owned and operated by the defendant was not owned and operated by an organization operated for educational purposes within the meaning of the statute, was correct.